Citation Nr: 1427470	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  07-20 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent from August 3, 2006 to August 22, 2010, and in excess of 80 percent from August 23, 2010 to November 9, 2011, for residuals of renal trauma.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a July 2007 written statement, the Veteran's representative withdrew the Veteran's request for a hearing before the Board.

In September 2011, the Board remanded the above claim for additional development.

By a decision and remand dated in January 2013, the Board granted a disability rating of 30 percent, but no greater, from August 3, 2006 to August 22, 2010, and a disability rating of 80 percent, but no greater, from August 23, 2010 to November 9, 2011, for residuals of renal trauma.  The Veteran appealed the Board's January 2013 decision to the Court.  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the part of the Board's decision that denied entitlement to a rating in excess of 30 percent for renal trauma from August 3, 2006 to August 22, 2010, and a rating in excess of 80 percent for renal trauma from August 23, 2010 to November 9, 2011.  In a January 2014 order, the Court endorsed the JMR and vacated those portions of the January 2013 Board decision.  The Veteran's claim now returns to the Board for compliance with the instructions in the January 2014 Court-adopted JMR.

The Virtual VA paperless claims processing system contains treatment records from the Long Beach VA Medical Center (VAMC) dated September 1995 to May 2006, treatment records from the Veterans Health Care System (HCS) of the Ozarks, including the Gene Taylor Community Based Outpatient Clinic (CBOC) in Mount Vernon, Missouri, dated June 2006 to February 2013, and treatment records from the Puget Sound VA HCS dated October 2008 to October 2012.  Other documents contained on Virtual VA are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.  The Veterans Benefits Management System does not include any relevant documents.

In January 2014, the Board remanded the issue of entitlement to service connection for a back disability to RO.  This issue is still being developed by the RO and is not currently before the Board.  Following conclusion of the requested development, the claim will be readjudicated as directed in the prior remand and returned to the Board if appropriate.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand).

The issue of entitlement to a higher rating for renal trauma prior to November 9, 2011 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The January 2014 JMR concluded that in the Board's January 2013 denial of entitlement to a disability rating in excess of 30 percent for renal trauma from August 3, 2006 to August 22, 2010, and a disability rating in excess of 80 percent for renal trauma from August 23, 2010 to November 9, 2011, VA failed to satisfy its duty to assist in obtaining VA treatment records relevant to the claim, and the Board did not ensure compliance with its September 2011 remand instructions.

The Board instructed in its September 2011 remand that the Veteran should be asked to identify all VA and non-VA medical providers, and then all records should be requested from the identified providers.  The Court found that although VA was on notice via the Veteran's October 2011 statement that he had been receiving treatment at the "VAOPC in Mt. Vernon, Missouri" for his renal disorder, there was no evidence of record that VA attempted to obtain the Veteran's records, and the most recent VA treatment records of record before the Board were dated August 2009.  The Court found that the Board failed to ensure compliance with the duty to assist the Veteran in developing his claim, and failed to ensure adequate compliance with the terms of the September 2011 Board remand.

As noted above, now of record are VA treatment records from the Long Beach VAMC dated September 1995 to May 2006, treatment records from the Veterans Health Care System (HCS) of the Ozarks, including the Gene Taylor CBOC in Mount Vernon, Missouri, dated June 2006 to February 2013, and treatment records from the Puget Sound VA HCS dated October 2008 to October 2012.

The evidence of record indicates the Veteran relocated to Missouri in the 1990s.  See December 1997 Cost of Living Adjustment notice letter (mailed to Veteran at a Missouri address); October 1994 notice letter regarding the Veteran's non-receipt of his benefit check (mailed to Veteran at a California address).  Further, in a July 2007 statement the Veteran indicated he had been treated at the Mount Vernon VA facility for two years.  However, treatment records of record from Missouri VA facilities only date back to June 2006.  On remand, the AOJ should contact the Veterans HCS of the Ozarks, to include the Gene Taylor CBOC in Mount Vernon, and ensure that copies of all of the Veteran's inpatient and outpatient treatment records, including all updated treatment records, are associated with the record.  Further, the AOJ should ensure that all the Veteran's VA treatment records from any other VA facilities, to include the Long Beach VAMC and Puget Sound HCS, are of record.

Further, the Veteran's VA treatment records indicate he has received private treatment which may be related to his service-connected residuals of renal trauma.  An April 2006 progress note from the Long Beach VAMC states the Veteran had visited an emergency room for problems with his blood pressure.  Multiple treatment notes from the Mount Vernon CBOC state the Veteran saw a private nephrologist.  See, e.g., May 2011 Primary Care Note; December 2010 Urology Consultation.  On remand, the AOJ should ask the Veteran to identify all private medical providers who have treated him for symptoms or problems related to his kidneys and/or renal trauma, and make appropriate efforts to obtain records from the identified providers.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private treatment related to his kidneys, and to complete and submit a separate VA Form 21-4142 for each identified provider.  The AOJ should undertake appropriate development to obtain any outstanding treatment records pertinent to the Veteran's claim, to include treatment records from Dr. Norman, a private nephrologist, and any other identified private provider.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should contact the Veterans HCS of the Ozarks, to include the Gene Taylor CBOC in Mount Vernon, and ensure that copies of all of the Veteran's inpatient and outpatient treatment records, to include those dated prior to June 2006, and including all updated treatment records, are obtained and associated with the record.  Further, the AOJ should obtain all outstanding VA treatment records, and ensure that all treatment records from the Long Beach VAMC and Puget Sound HCS, are of record.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, and advise the Veteran and his representative of the status of his records.

3. The AOJ should conduct any other development deemed appropriate.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



